                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
THOMAS J. GOOD,
                                                          OPINION AND ORDER
                            Plaintiff,
                                                              18-cv-461-bbc
              v.

NATHAN ADAMS, GREG CISNEROS AND
CITY OF BELOIT,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Thomas J. Good is proceeding on claims under the Fourth Amendment that

City of Beloit police officers Nathan Adams and Greg Cisneros subjected him to a forced and

unwanted blood draw in violation of his Fourth Amendment rights. He also contends that

the City of Beloit enacted policies or practices that caused the constitutional violation.

       The parties’ cross motions for summary judgment are before the court. Defendants

contend that the blood draw was lawful because plaintiff consented to it and because exigent

circumstances justified it. They also contend that they are entitled to qualified immunity

and that plaintiff cannot point to any City of Beloit policy or practice that caused any

constitutional violation. Dkt. #18. Plaintiff contends that he is entitled to partial summary

judgment with respect to liability against defendants Adams and Cisneros. Dkt. #17.

Because I conclude that there are genuine disputes of material fact regarding whether

plaintiff consented to the blood draw, whether there were exigent circumstances and whether

the City of Beloit’s policies caused a constitutional violation, I am denying the motions.



                                              1
       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted.




                                   UNDISPUTED FACTS

       At approximately 2:09 a.m. on December 29, 2014, plaintiff Thomas Good was

driving on a street in Beloit, Wisconsin without his headlights illuminated. Defendant Greg

Cisneros, a City of Beloit police officer, initiated a traffic stop and approached plaintiff.

Cisneros could smell alcohol, suspected that plaintiff was intoxicated and called defendant

Officer Nathan Adams for back up. After Adams arrived, plaintiff attempted to complete

several field sobriety tests but performed poorly. Defendants arrested plaintiff for operating

while intoxicated as a third offense.

       Wisconsin’s “implied consent” law deems drivers to have consented to breath or

blood tests if an officer has reason to believe that they have committed one of several drug-

or alcohol-related offenses. Wis. Stat. §§ 343.305(2), (3). Officers seeking to conduct a

blood alcohol concentration test must read aloud a statement called “informing the accused,”

which declares the officers’ intent to administer the test and advises drivers of their options

and the implications of their choice. Id. § 343.305(4). If a driver’s blood alcohol level

exceeds the legal limit, the driver’s license will be suspended, but if a driver refuses testing,

the license will be revoked, the refusal may be used against the driver in court and the driver

may face civil forfeiture penalties. Id.

       The Beloit Police Department has a breath test machine at the police station that can



                                               2
be used to test a driver’s blood alcohol concentration. However, under an internal policy of

the Beloit Police Department, officers that suspect an individual of driving while intoxicated

may ask the individual to consent to a blood draw, rather than a breath test, to determine

blood alcohol concentration. Blood tests must be performed at a hospital. Because Beloit

Memorial Hospital is the closest hospital to the city’s police station, Beloit police officers

generally take arrested individuals to Beloit Memorial for blood draws, though police officers

can take individuals to another hospital if it is more convenient. Some officers take arrested

drivers directly to a hospital for a blood draw. However, in this instance, defendants took

plaintiff to the police station to complete the citation and other paperwork.

       While at the police station, at 3:07 a.m., defendant Adams reviewed the “informing

the accused” form with plaintiff. Plaintiff seemed confused and asked Adams to read the

form again, which he did. Adams then asked plaintiff if he would submit to a blood draw.

Adams did not ask plaintiff if he would submit to a breath test. Plaintiff responded that he

would submit to a blood draw only if the draw was performed at a hospital outside of Beloit.

Plaintiff stated that he did not trust the Beloit police department or anyone affiliated with

Beloit and that he had been “railroaded” by the City of Beloit in the past. Plaintiff asked

whether the blood draw could be performed at Mercy Hospital in Janesville, which was about

25 minutes from the Beloit Police Department.        (Beloit Memorial Hospital is about 15

minutes from the police station.) When Adams told plaintiff that the blood draw had to

take place at Beloit Memorial and that plaintiff did not have a choice in the medical facility

where the draw would occur, plaintiff repeated that he was “not refusing” a blood draw, but



                                              3
that the test needed to be completed somewhere other than Beloit Memorial. (The parties

dispute whether plaintiff eventually agreed to submit to a blood draw at Beloit Memorial.

Defendants say that after they told plaintiff that the blood draw had to take place at Beloit

Memorial, he agreed to the draw. But plaintiff says he never agreed to have his blood taken

at Beloit Memorial and that he repeatedly conditioned his consent to a blood draw on the

draw’s not occurring at Beloit Memorial.) Adams eventually marked the “informing the

accused” form as “yes,” implying that plaintiff had consented to a blood draw to test his

blood alcohol concentration. Adams gave plaintiff a copy of the form. (Defendants state

that plaintiff “signed” the form, but the form filed with the court shows only Adams’s

signature. Dkt. #13-1.)

       Defendants then placed plaintiff in a squad car and took him to Beloit Memorial

Hospital. Plaintiff and defendants did not communicate during the car ride, and plaintiff

said nothing more about the blood draw or Beloit Memorial. When they arrived at the

hospital, defendants registered plaintiff, retrieved a sealed blood kit and had a phlebotomist

paged. At approximately 3:55 a.m., when a phlebotomist arrived to complete the blood

draw, plaintiff became angry and stated, “Now we are gonna have a problem.” He also

stated that he was “not going to give” his blood.       Defendants then forcibly removed

plaintiff’s arm from his jacket and held his arm down while the phlebotomist took a blood

sample from him. During the blood draw, plaintiff demanded the name of the phlebotomist

and asked whether the forced draw was a violation of his Fourth Amendment rights. The

results of the blood draw showed that plaintiff had a blood alcohol concentration of 0.212.



                                              4
       Plaintiff was charged with operating while intoxicated as a third offense. Plaintiff

filed a motion to suppress the results of the forced blood test. At the suppression hearing,

defendants testified that by the time plaintiff refused the blood draw at the hospital, they

did not think they could obtain a warrant and perform the blood test within the “three-hour

statutory time frame.” Defendants explained that they had been trained that in drunk

driving cases there is a statutory time frame of three hours in which it is important to test

for blood alcohol concentration.     Specifically, under Wisconsin law, a blood alcohol

concentration test result is automatically admitted into evidence at trial if the test was

performed within three hours of the traffic stop. If the test is taken after the three-hour

window, the evidence is admissible only if an expert provides testimony establishing the

evidentiary usefulness of the test results. Wis. Stat. § 885.235(3). Defendants estimated

that obtaining a warrant would have taken one-and-a-half to two hours, because they would

have had to complete the warrant paperwork, contact a judge, email a copy of the warrant

to the judge, discuss the search warrant, print a copy of the search warrant, return to the

hospital, read or give a copy of the search warrant to plaintiff and then request a

phlebotomist. However, defendant Cisneros also testified that obtaining a search warrant

by telephone could sometimes take as few as 30 to 45 minutes.

       Defendants also testified that they thought there were exigent circumstances that

justified the forced blood draw based on plaintiff’s “withdrawing” his consent after they had

already arrived at the hospital. Defendants pointed to a memorandum circulated by the

Rock County District Attorney on April 19, 2013. Dkt. #23-3. The memorandum stated



                                              5
that in light of the United States Supreme Court’s decision in Missouri v. McNeely, 569

U.S. 141 (2013), officers should get warrants for blood draws.              Specifically, the

memorandum stated:

       Issue: Should law enforcement officers get warrants for blood draws?

       Answer: YES
                                              ***
       McNeely has held that absent other exigent circumstances, law
       enforcement MUST obtain a warrant prior to obtaining a forced blood draw
       . . . .If the defendant who consented later changes his/her mind and refuses at
       the time of the blood draw, they have most likely created their own exigent
       circumstances and [the] officer should proceed with forced blood draw and
       document the amount of time between the stop and the time the defendant
       changed his mind.

Id. Defendants testified that according to their understanding of the memo, plaintiffs late

“withdrawal” of his consent at the hospital created exigent circumstances that justified the

forced blood draw. The trial court judge granted plaintiff’s motion to suppress the blood test

results, concluding that there were no exigent circumstances that justified the warrantless

and forced blood draw. (Neither party has argued that the trial court’s decision on the

suppression motion has preclusive effect in this case.)

       In a separate proceeding, plaintiff was charged and found guilty of refusing to submit

to a chemical test or blood draw, which resulted in a civil fine.




                                         OPINION

       Plaintiff contends that defendants Adams and Cisneros violated his Fourth

Amendment rights by forcibly taking his blood without a warrant, consent or exigent



                                              6
circumstances. Plaintiff also contends that defendant City of Beloit is liable under Monell

v. Department of Social Services, 436 U.S. 658 (1978), because the city’s policies and

practices caused the Fourth Amendment violation. Plaintiff has moved for partial summary

judgment as to liability on his claim that Adams and Cisneros violated his Fourth

Amendment rights. Defendants have moved for summary judgment with respect to all of

plaintiffs’ claims.




                       A. Claims against Defendants Adams and Cisneros

       It is well-established that the taking of a blood sample or the administration of a

breath test to determine an individual’s blood alcohol concentration is a “search” within the

meaning of the Fourth Amendment. Schmerber v. California, 384 U.S. 757, 767–768

(1966). Whether a search violates the Fourth Amendment depends on whether the search

is “reasonable.” Riley v. California, 573 U.S. 373, 381–82 (2014). A search violates the

Fourth Amendment if it is “unreasonable.” Id. See also Brigham City v. Stuart, 547 U.S.

398,   403    (2006)     (“[T]he   ultimate   touchstone   of   the   Fourth   Amendment   is

‘reasonableness.’”).

       If the search is performed by a law enforcement official with the purpose of

discovering evidence of criminal wrongdoing, “reasonableness generally requires the

obtaining of a judicial warrant.” Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 653

(1995).    See also United States v. Correa, 908 F.3d 208, 218–19 (7th Cir. 2018)

(“Warrantless searches are presumptively unreasonable under the Fourth Amendment.’”)



                                               7
(citations omitted). A warrant insures that the inferences to support a search are “drawn by

a neutral and detached magistrate instead of being judged by the officer engaged in the often

competitive enterprise of ferreting out crime.” Riley, 573 U.S. at 402 (citing Johnson v.

United States, 333 U.S. 10, 14 (1948)). “In the absence of a warrant, a search is reasonable

only if it falls within a specific exception to the warrant requirement.” Riley, 573 U.S. at

382.

       It is undisputed that defendants did not obtain a warrant before subjecting plaintiff

to a forced blood draw against his will. Defendants contend that the forced blood draw was

reasonable under two exceptions to the warrant requirement:            consent and exigent

circumstances.

       A search is reasonable if the subject consents. Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973). However, consent must be voluntary, Birchfield v. North Dakota, 136 S.

Ct. 2160, 2186 (2016), and a criminal suspect may limit the scope of consent to a search.

United States v. Thurman, 889 F.3d 356, 367–68 (7th Cir. 2018) (citing Florida v. Jimeno,

500 U.S. 248, 252 (1991)). Additionally, the search must remain within the scope of the

consent given. United States v. Saucedo, 688 F.3d 863, 865 (7th Cir. 2012). Whether

consent is voluntary, the scope of that consent and whether the search was within the scope

of the consent are questions of fact to be determined from the totality of the circumstances.

Birchfield, 136 S. Ct. at 2173; Saucedo, 688 F.3d at 865. The standard for measuring the

scope of consent “is that of ‘objective’ reasonableness—what would the typical reasonable

person have understood by the exchange between the officer and the suspect?” Jimeno, 500



                                              8
U.S. at 251.    Courts can consider whether the suspect’s consent was given “with no

limitations or qualifications,” United States v. Long, 425 F.3d 482, 486–87 (7th Cir. 2005),

and whether his conduct indicated that he “inten[ded] to limit the parameters of his

consent.” Thurman, 889 F.3d at 368.

       In this instance, there are genuine disputes of material fact regarding whether plaintiff

consented to have his blood drawn. Under plaintiff’s version of events, he never wavered

in his opposition to a blood draw at Beloit Memorial Hospital. In contrast, defendants state

that although plaintiff initially objected to a blood draw at Beloit Memorial, he eventually

relented and agreed to the blood draw after defendants explained that he had no choice in

the medical facility where the draw would be performed. Additionally, defendants argue that

even if plaintiff never expressly consented to the blood draw at Beloit Memorial, it was

reasonable for defendants to conclude that plaintiff had “impliedly” consented based on his

stating that he was “not refusing” a blood draw, his accepting a copy of the completed

consent form and his failure to object on the drive to the hospital.

       Defendants’ arguments are not persuasive. Under plaintiff’s version of events, “the

typical reasonable person” would not have understood that plaintiff was consenting to a

blood draw at Beloit Memorial based on “the exchange between [defendants] and

[plaintiff].” Jimeno, 500 U.S. at 251. Plaintiff told defendants repeatedly that he did not

trust the City of Beloit and that he would not consent to a blood draw at Beloit Memorial,

but that he would consent to a blood draw at another facility.           Defendants believed,

reasonably, that plaintiff had no right to condition or limit his consent based on the facility



                                               9
at which the blood draw would be performed. However, if a suspect attempts to condition

his consent to a search with unreasonable demands, a reasonable officer would conclude that

the suspect had not actually consented at all. For example, if a suspect agreed to permit

officers to search his home only if the officers paid him a million dollars and jumped on one

foot during the search, no reasonable officer would conclude that the suspect provided actual

consent to the search. In this instance, no reasonable officer would conclude that plaintiff

consented to a blood draw at Beloit Memorial by stating that he would consent to a blood

draw anywhere but Beloit Memorial. Therefore, there are genuine factual disputes regarding

whether the consent exception to the warrant requirement applies.

       Defendants also argue that the blood draw was reasonable under the doctrine of

exigent circumstances. “The exigent circumstances exception allows a warrantless search

when an emergency leaves police insufficient time to seek a warrant.” Birchfield, 136 S. Ct.

at 2173(citing Michigan v. Tyler, 436 U.S. 499, 509 (1978)). For example, it permits the

warrantless entry onto private property when there is a need to provide urgent aid to those

inside, when police are in hot pursuit of a fleeing suspect and when police fear the imminent

destruction of evidence.    Kentucky v. King, 563 U.S. 452, 460 (2011).             In some

circumstances, drunk driving may present an exigency. In Schmerber, 384 U.S. 757, an

officer directed hospital personnel to take a blood sample from a driver who was receiving

treatment for car crash injuries. Id. at 758. The Court concluded that the officer “might

reasonably have believed that he was confronted with an emergency” that left no time to

seek a warrant because “the percentage of alcohol in the blood begins to diminish shortly



                                             10
after drinking stops.” Id. at 770. Under the specific facts of that case, time had already been

lost taking the driver to the hospital and investigating the accident, so the Court found no

Fourth Amendment violation even though the warrantless blood draw took place over the

driver’s objection. Id. at 770–772. See also Mitchell v. Wisconsin, 139 S. Ct. 2525, 2530

(2019) (exigent circumstances likely justify warrantless blood draw if driver is unconscious

and cannot perform breath test and there is not enough time for officers to obtain warrant).

       However, in Missouri v. McNeely, 569 U.S. 141 (2013), the Supreme Court made

it clear that the natural dissipation of alcohol from the bloodstream does not always

constitute an exigency justifying the warrantless taking of a blood sample. See also Mitchell,

139 S. Ct. at 2533 (“[T]he fleeting quality of [blood alcohol concentration] evidence alone

is not enough.”). Instead, “[w]hether a warrantless blood test of a drunk-driving suspect is

reasonable must be determined case by case based on the totality of the circumstances.”

McNeely, 569 U.S. at 151.

       In this instance, defendants argue that the blood draw was justified by exigent

circumstances because, under Wisconsin law, Wis. Stat. § 885.235(3), blood alcohol

concentration tests must be conducted within three hours of the traffic stop to be admissible

without expert testimony. By the time plaintiff “withdrew” his consent at the hospital, there

was only about one hour and 14 minutes remaining in the three-hour statutory time

window. According to defendants, by the time plaintiff withdrew his consent, they did not

have enough time to obtain a warrant.

       Defendants cite no legal authority to support their argument that Wisconsin’s



                                              11
statutory time frame regarding the admissibility of evidence with or without expert

testimony is relevant, let alone determinative, of the exigency analysis. But I need not

resolve that question now. Because defendants have not proven that plaintiff ever consented

to the blood draw at any point, their argument based on exigent circumstances must fail.

Under plaintiff’s version of events, he refused to consent while he was still at the police

station and when there was still plenty of time for defendants to obtain a warrant, give

plaintiff a breath test or take plaintiff to a different medical facility to obtain a blood sample.

In light of the various options available to defendants, no reasonable jury could conclude

that exigent circumstances required defendants to drive plaintiff to Beloit Memorial Hospital

and perform a forced blood draw. Thus, defendants are not entitled to summary judgment

as to plaintiff’s claims against Adams and Cisneros.

       Plaintiff is not entitled to summary judgment either. Plaintiff argues that even if the

court accepts defendants’ version of events and finds that plaintiff consented at the police

station and then withdrew his consent at the hospital, the court should conclude that the

blood draw was unreasonable and violated his Fourth Amendment rights. Specifically,

plaintiff argues that his withdrawal of consent at the hospital did not create exigent

circumstances. With more than one hour remaining in the three-hour window, defendants

still had time to obtain a warrant, give plaintiff a breath test or drive plaintiff to another

hospital for the blood draw. But there are either factual disputes or insufficient evidence

regarding how long obtaining a warrant would have taken at that time of night, whether

defendants could have driven plaintiff to another hospital and whether Beloit Memorial had



                                                12
a breath test available. Therefore, I will deny plaintiff’s motion for summary judgment as

well.

        Finally, I conclude that defendants Adams and Cisneros are not entitled to qualified

immunity. “Qualified immunity shields government officials from civil damages liability

unless the official violated a statutory or constitutional right that was clearly established at

the time of the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 (2012). In

other words, qualified immunity “shields from liability police officers ‘who act in ways they

reasonably believe to be lawful.’” Jewett v. Anders, 521 F.3d 818, 822 (7th Cir. 2008)

(quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987)). But qualified immunity does

not change the rule that facts must be construed in favor of the nonmoving party on a

motion for summary judgment. Board v. Farnham, 394 F.3d 469, 476 (7th Cir. 2005). If

I construe the facts in plaintiff’s favor, then a reasonable jury could find that defendants did

not have consent or exigent circumstances that justified the forced blood draw. At the time,

it was clearly established that police officers need a warrant to take a blood test unless they

meet one of the exceptions to the warrant requirement identified by the Supreme Court.

McNeely, 569 U.S. at 151. Because there are too many disputed facts regarding whether

one of the exceptions to the warrant requirement was present, defendants are not entitled

to qualified immunity.




                               B. Claim against City of Beloit

        Defendants move for summary judgment on plaintiff’s claim that the City of Beloit



                                              13
is liable for the officers’ violation of plaintiff’s constitutional rights. To succeed on such a

claim, plaintiff must prove that the officers’ unconstitutional actions were caused by (1) an

official policy adopted and promulgated by its officers; (2) a governmental practice or

custom that, although not officially authorized, is widespread and well settled; or (3) an

official with final policy-making authority.” Thomas v. Cook County Sheriff's Department,

604 F.3d 293, 303 (7th Cir. 2010) (citing Monell v. Department of Social Services of City

of New York, 436 U.S. 658, 690 (1978)). In this instance, plaintiff contends that he would

have a viable Monell claim if a jury concludes that (1) plaintiff consented and then later

withdrew his consent at the hospital; (2) the officers still had time to obtain a blood or

breath sample or a warrant; but (3) the officers chose not to do so because City policy was

to obtain blood samples; and (4) the City adopted as policy the 2013 memo circulated by

the Rock County District Attorney stating that an individual who consents and then

withdraws consent likely has created exigent circumstances. Defendants have developed no

argument as to why they are entitled to summary judgment on plaintiff’s Monell claim when

it is framed in this way. Therefore, I will deny defendants’ motion for summary judgment

as to plaintiff’s Monell claim.




                                    C. Punitive Damages

       Finally, I will deny defendants’ request for dismissal of plaintiff’s claim for punitive

damages. Punitive damages may be available if plaintiff is able to prove that defendants were

lying about plaintiff‘s consenting to the blood draw and about the time it would take to



                                              14
obtain a warrant. Because there are genuine factual disputes about these issues, it is

premature to decide whether punitive damages are available. Defendants may renew their

argument regarding punitive damages after plaintiff presents all of his evidence at trial.




                                        ORDER

      IT IS ORDERED that

      1. Plaintiff Thomas J. Good’s motion for partial summary judgment, dkt. #14, is

DENIED.

      2. Defendants’ motion for summary judgment, dkt. #18, is DENIED.

      Entered this 18th day of July, 2019.



                                         BY THE COURT:
                                         /s/
                                         ___________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             15
